31,q25 ~ot,oz,o3,w,~.cJo,
                                                                                                                        {;i,dgf
                                        Rodolfo Garcia 768418                                                          cJl:!t, tO
                                        LH.l098 S.HWY    2037
                                        Ft.Stockton,TX.79735



       Court of Criminal Appeals of Texas
       P.O.BOX 12308,Capitol Station,
       Austin~Texas 78711                                                                    Augus.t . 10, 2015



       The State of Texas Vs.Rodolfo Garcia.cause No.2154 and 2156.


       RE:        Request for Court Events and dates.
                                                                                                     ::.   ;.   . ..
                                                                                                                 ~



                                                                                  ........

       Dear Court of Criminal Appeals Clerk;

                  I would like to obtain dates and write numbers                                 a~pro~imate


       and howmany 11.07 I have filed in your                            court~My            District court

       are        refusing        to     provid       me        with    this information that is why

.. -   I     am     requesting           to     you    with all the        e~ents            that I have filed
                                                           ·,   .,, .

       before in this court and the numbers of the writes,piease.

       Thank you and I appreciated for your time.




                                                                                 Sincerely yours,



                                                                                Garcia,R~#768418
                                                                                SID:fJ:02559852
                                                                                LH.l098 S.HWY 2037
                                                                                Ft.Stockton,TX79735




                                                                             REC·E~VED ~Nc.
                                                                           COURT OF CRIMINAL APPEALS
                                                                                 AUG 14 2015


       CC:File
       IeJESt     :frr Cblrt" :&lmts arrl d:lta3;


                                                                                                                           I\~